Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney D. Owen on 6/3/2021.
The application has been amended as follows: 
In claim 1 line 15 delete “and”.

In claim 26 line 18 delete “and”.

In claims 1 and 26 last line directly before “.” insert --- ; and wherein the stable liquid dispersion is stable for at least 2 weeks at 54oC ---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Moody et al. in view of Rademacher et al. do not render the instant invention obvious. Moody et al teach that active ingredient suitable for inclusion in an Oil Dispersion(OD) formulation preferably comprises at least one fungicide, insecticide, herbicide, plant growth regulator, miticide, nematocide, molluscicide, algicide, or other pesticide, or mixtures thereof. However, Moody does not teach the specific plant growth regulators, gibberellin or prohexadione, recited in the instant claims. Rademacher teaches a granulate prohexadione(plant growth regulator). Moody is drawn to an Oil Dispersion while Rademacher is drawn to a granulated prohexadione-calcium. It is not obvious to combine OD and solid granule compositions. In addition, the instant Specification Examples 4-7 demonstrate that the instantly claimed liquid dispersion is stable for at least 2 weeks at 54oC.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616